United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2174
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Robert L. Woods,                        * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: January 14, 2011
                                Filed: April 21, 2011
                                 ___________

Before WOLLMAN, LOKEN, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

      Robert L. Woods appeals from his 130-month sentence for distributing cocaine
base (crack cocaine), arguing that the district court1 imposed an unreasonable
sentence. We affirm.

      Woods pleaded guilty to two counts of distributing five grams or more of crack
cocaine, in violation of 21 U.S.C. § 841. Although he was eligible for a ten-year
mandatory minimum sentence, the government agreed to refrain from filing a notice

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
of enhancement in exchange for Woods’s agreement to seek a sentence of no less than
100 months’ imprisonment. See § 841(b)(1)(B) (mandatory minimum sentence);
§ 851(a)(1) (notice of enhancement). Woods had a total offense level of 27, a criminal
history category of VI, and an advisory U.S. Sentencing Guidelines (guidelines) range
of 130 to 162 months’ imprisonment.

       The presentence investigation report set forth Woods’s personal and criminal
history. Woods had a troubled childhood. His mother neglected and abused him, and
he was placed in his aunt’s custody. Thereafter, Woods amassed a lengthy criminal
record. In the 1990s, he committed two felony crack cocaine offenses, one for
delivery and one for possession. He was sentenced to seven years’ imprisonment for
the possession offense. Following his release from prison, he violated parole and had
his parole revoked, committed misdemeanor drug offenses, repeatedly drove without
a license and while intoxicated, and failed to pay child support.

      In his sentencing memorandum and at sentencing, Woods requested a 100-
month sentence. He asked the district court to exercise its discretion and impose a
below guidelines range sentence based on the crack/powder cocaine sentencing
disparity. See Kimbrough v. United States, 552 U.S. 85, 109-10 (2007). Woods also
asked the court to consider his personal circumstances, including his disadvantaged
childhood, his poverty, and his chemical dependency problems.

       After hearing argument and addressing Woods’s criminal history and relevant
conduct, the district court declined to vary downward from the advisory guidelines
sentencing range. Alluding to the sentencing factors set forth in 18 U.S.C. § 3553(a),
the district court sentenced Woods to 130 months’ imprisonment, stating that a
sentence within the guidelines range “would achieve the goals of punishment,
deterrence, and incapacitation; and that a sentence in that range would not be greater
than to achieve those goals.” Following Woods’s objection that the district court had



                                         -2-
failed to explain its reasons for declining to reduce his sentence based on the
crack/powder cocaine sentencing disparity, the district court responded:

      And as far as the disparity between crack cocaine and power cocaine, I
      agree that there should not be any difference between the way that these
      two drugs are treated. And I understand that if this offense had involved
      powder cocaine, Mr. Woods would have been looking at a guideline
      range of . . . 37 to 46 months.

      ...

      As I pointed out before, Mr. Woods was sentenced [to] a term of
      imprisonment of seven years for possession of a controlled substance in
      Missouri. That controlled substance being cocaine base. He served
      some portion of that sentence before being paroled. His parole was then
      revoked. And part of the reasons his parole was revoked was because he
      was arrested for committing some additional crimes.

      And certainly once he completed his parole, he continued to commit new
      crimes. Now mostly these were misdemeanor offenses until we get to
      this crime, which involved two felony offenses. So my point was that,
      even though he had spent -- received a seven-year sentence that had no
      effect on him. That didn’t change his behavior one bit.

      So regardless of whether crack was involved in this case or powder
      cocaine was involved in this case, I continue to believe that a sentence
      of 130 months is an appropriate sentence, if nothing else, and because
      sentences of shorter terms of imprisonment haven’t affected his
      behavior.

       Woods contends that his guidelines range sentence is unreasonable because the
district court rejected the guidelines’ disparate treatment of crack cocaine and powder
cocaine offenses yet imposed a sentence consistent with the crack cocaine guidelines.
He argues that the district court relied upon what Woods characterizes as the clearly
erroneous finding that a 130-month sentence would have a greater deterrent effect


                                         -3-
than a 100-month sentence. Woods also argues that the district court placed excessive
importance on punishment and deterrence in weighing the § 3553(a) sentencing
factors. We review the reasonableness of a defendant’s sentence under a “deferential
abuse-of-discretion standard,” ensuring that the district court committed no significant
procedural error and that the sentence is substantively reasonable. Gall v. United
States, 552 U.S. 38, 41, 51 (2007).


       The district court committed no procedural error in sentencing Woods. It
recognized that Woods’s advisory guidelines range would have been 37 to 46 months’
imprisonment had Woods been dealing in powder cocaine. Although it stated that
“there should not be any difference between the way these two drugs are treated,” the
district court went on to explain that a 130-month sentence was appropriate regardless
of whether the offense involved crack or powder cocaine. It acknowledged that it had
considered Woods’s personal history and a letter from his aunt, but it found that
Woods’s lengthy criminal history was serious and showed a disrespect for the law.
After considering the factors set forth in § 3553(a), the district court ultimately
concluded that the 130-month sentence was appropriate to achieve the sentencing
goals of punishment and deterrence.

       The district court’s determination that a 130-month sentence was necessary to
deter Woods from committing future crimes was based upon its evaluation of
Woods’s previously demonstrated unwillingness to conform his conduct to that
required by law. Woods cites in his brief articles and studies in support of his
argument that longer periods of incarceration do not diminish rates of recidivism. Had
they been cited to it, the district court would have been within its discretion to
consider those studies, although not required to accept them. See United States v.
Bolden, 596 F.3d 976, 985 (8th Cir. 2010) (concluding that the district court’s
consideration and rejection of a sentencing study “was not an abuse of discretion
because the district court was not required to accept the study’s findings”). The
district court’s duty was to sentence Woods, the individual defendant, after

                                          -4-
considering his history and characteristics. See § 3553(a)(1). As the Supreme Court
recently reiterated, “It has been uniform and constant in the federal judicial tradition
for the sentencing judge to consider every convicted person as an individual and every
case as a unique study in the human failings that sometimes mitigate, sometimes
magnify, the crime and the punishment to ensue.” Pepper v. United States, 131 S. Ct.
1229, 1239-40 (2011) (quoting Koon v. United States, 518 U.S. 81, 113 (1996)).


       Woods has not shown that his sentence is substantively unreasonable.
Although he contends that the district court placed too much emphasis on the factors
of deterrence and punishment, we cannot say that the district court “commit[ted] a
clear error of judgment by arriving at a sentence that lies outside the limited range of
choice dictated by the facts of the case.” United States v. San-Miguel, 634 F.3d 471,
475 (8th Cir. 2011) (quoting United States v. Jones, 509 F.3d 911, 913 (8th Cir.
2007)); see also Gall, 552 U.S. at 59 (noting that the range of choice dictated by the
facts of a case was significantly broadened after the guidelines became advisory). The
district court considered counsel’s arguments for a 100-month sentence, the
information in the PSR and the sentencing memorandum, and Woods’s criminal
history, before concluding that a 100-month sentence would not be adequate to
achieve the statutory sentencing goals. We find no abuse of discretion in that ruling
and conclude that the sentence imposed is not unreasonable.

      The sentence is affirmed.

                           ______________________________




                                          -5-